     Case: 1:20-cv-07391 Document #: 23 Filed: 03/17/21 Page 1 of 7 PageID #:105



                        THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

OBENTO LIMITED (d/b/a Chinese Menu
Online), a Hong Kong business entity; P&F,
INC. d/b/a HAPPINESS RESTAURANT, on
behalf of itself and all others similarly situated,    Case No. 1:20-cv-07391
                                                       Judge Jorge L. Alonso
        Plaintiffs,                                    Magistrate Judge Sheila M. Finnegan

v.

QMENU, INC., a Georgia corporation,

        Defendant.


     PLAINTIFFS’ STIPULATED MOTION AND MEMORANDUM FOR LEAVE TO
        CONDUCT LIMITED VENUE DISCOVERY AND TO EXTEND TIME
             TO RESPOND TO DEFENDANT’S PENDING MOTIONS

         Plaintiffs, OBENTO LIMITED (“Chinese Menu Online” or “CMO”) and P&F, INC. dba

HAPPINESS RESTAURANT (“Happiness”), on behalf of itself and all others similarly situated

(collectively “Plaintiffs”), by and through their attorneys, Jonathan L. Schwartz and Larry D. Mason

of Goldberg Segalla LLP, move this court for an Order allowing Plaintiffs to conduct limited venue

discovery and extending the deadline for Plaintiffs to respond to the pending motions filed by

Defendant, QMENU, INC. (“qMenu”). Plaintiffs’ counsel has conferred with counsel for qMenu,

and qMenu has no objection to the proposed limited discovery and deadline extensions set forth in

this motion. Plaintiffs state in support as follows:

                                          INTRODUCTION

         Before responding to qMenu’s Motion to Transfer, Plaintiffs should be permitted to conduct

reasonable and necessary discovery concerning the factual bases for qMenu’s contention that this

matter should be transferred, as a matter of convenience, to the United States District Court for the

Northern District of Georgia, Atlanta Division. The limited discovery seeks to uncover the details



29297860.v1
     Case: 1:20-cv-07391 Document #: 23 Filed: 03/17/21 Page 2 of 7 PageID #:106



of qMenu’s allegations regarding the relevant knowledge and location of its proposed witnesses and

its ability to share access to relevant documents and records which are allegedly found in Georgia.

The parties also seek a corresponding extension of time to respond to qMenu’s pending motions.

                                          BACKGROUND

         Plaintiffs filed this Class Action Complaint against qMenu in the United States District Court

for the Northern District of Illinois, Eastern Division. Dkt. #1. Plaintiffs allege six causes of action

against qMenu: (1) unfair competition, (2) common law tortious interference with oral and written

contracts, (3) common law interference with prospective economic advantage, (4) violations of the

Illinois Consumer Fraud and Deceptive Business Practices Act, (5) violations of Georgia’s Fair

Business Practices Act, and (6) unjust enrichment. Id. Plaintiffs assert that qMenu illegally exploited

a vulnerability in the Google My Business (“GMB”) platform between April and July 2020, causing

the putative class of restaurants to lose customer orders due to confusion and inability to order

online. Id. at ¶ 2. Plaintiff Chinese Menu Online further asserts that qMenu wrongfully caused it to

lose hundreds of clients’ business. Id.

         qMenu has responded to Plaintiffs’ Complaint by filing two motions: (1) a Motion to

Dismiss for Failure to State a Claim and Motion to Strike Class Allegations (Dkt. #17); and (2) a

Motion to Transfer Venue for Forum Non Conveniens (Dkt. #15). In particular, qMenu’s Motion to

Transfer seeks to transfer this action to the Northern District of Georgia. Dkt. #15. In its

Memorandum In Support, qMenu alleges that it “is a small business with limited resources…” Dkt.

16, p. 1. qMenu also filed an Affidavit of YanFeng (“Chris”) Xu in Support of qMenu, Inc.’s

Motion to Transfer Venue. The Affidavit asserts, in part:

         2.      The following individuals have the most knowledge of qMenu’s interaction
         with restaurant owners regarding utilization of qMenu’s online ordering platform,
         including the granting of consent to access restaurants’ Google My Business
         (“GMB”) listing:

                Yanfeng (“Chris”) Xu – Chief Operating Officer,

                                                   2
29297860.v1
     Case: 1:20-cv-07391 Document #: 23 Filed: 03/17/21 Page 3 of 7 PageID #:107



                Zhaofeng (“Alan”) Xue – VP of Operations
                Dixon Adair – VP of Operations
                Yinghong Mo, Manager of Customer Services

         Except as noted herein, each of these individuals is a resident of Gwinnett County
         Georgia or works at qMenu’s principal offices located in Gwinnett County, Georgia.

                                                 ***

         5.       All of qMenu’s books and business records regarding contacts with
         restaurant operators and interactions with the GMB listings for restaurants with
         which qMenu has had business relationships are either located in qMenu’s principal
         offices located in Gwinnett County, Georgia, or are cloud-stored and accessible from
         qMenu’s computers located in Gwinnett County, Georgia.

         6.      qMenu employs independent contractors located in China as its sales force
         for telephonic solicitation and customer service contacts with restaurant operators,
         but maintains logs and in some instances recordings of those sales and customer
         service telephonic communications either in its principal offices located in Gwinnett
         County, Georgia, or in cloud-stored files accessible from qMenu’s computers located
         in Gwinnett County, Georgia.

See Dkt. #16, Exhibit A.

                                           ARGUMENT

I.       Illinois Law Supports Limited Discovery into Venue Questions.

         qMenu seeks to transfer venue to the Northern District of Georgia. In analyzing the

propriety of this venue, this Court will need to analyze a host of factors to determine whether this

Court or the Northern District of Georgia would better serve the convenience of parties and

witnesses and promote the interests of justice. See Coffey v. Van Dorn Iron Works, 796 F.2d 217, 219-

21 (7th Cir. 1986). A well-supported opposition brief would best assist this Court in analyzing these

factors. The need for discovery is especially acute when a movant, like qMenu, supports its motion

with an Affidavit.

         “The federal discovery rules are to be construed broadly and liberally.” See United States ex

rel. Ceas v. Chrysler Grp. LLC, 191 F. Supp. 3d 885, 888 (N.D. Ill. 2016). Rule 26(b)(1) of the Federal

Rules of Civil Procedure allows Plaintiffs to obtain discovery regarding any nonprivileged matter


                                                   3
29297860.v1
      Case: 1:20-cv-07391 Document #: 23 Filed: 03/17/21 Page 4 of 7 PageID #:108



relevant to the claims or defenses asserted by qMenu in its Motion to Transfer. See Oppenheimer

Fund, Inc. v. Sanders, 437 U.S. 340, 351 n.13 (1978) (“where issues arise as to jurisdiction or venue,

discovery is available to ascertain facts bearing on such issues”).

         Here, Plaintiffs filed suit in the Northern District of Illinois where Happiness – the class

representative – is incorporated, does business, and suffered losses. Dkt. #1, ¶¶ 4 and 8. Plaintiffs

will prove that numerous other class member restaurants (who had written and/or oral contracts

with Chinese Menu Online at the time of qMenu’s wrongful conduct) are also located in Illinois.

Nevertheless, Menu alleges that the Northern District of Georgia is a more convenient forum

because, in pertinent part, (1) its proposed witnesses may reside in Georgia; and (2) potentially

relevant documents are located in Georgia. Dkt. #16, p. 8 and Exhibit A.

         Plaintiffs, however, lack adequate information regarding the relevant knowledge of the

proposed witnesses, the residence of the proposed witnesses, and the reason qMenu believes its

documents and information pertaining to online activities are only available in Georgia. Accordingly

Plaintiffs must be allowed to discover the factual bases for qMenu’s assertions.

         Importantly, qMenu does not dispute Plaintiffs’ request for limited discovery. The evidence

Plaintiffs will uncover will greatly assist this Court in determining the proper venue for this action.

Finally, there would be no appreciable prejudice to any party by allowing Plaintiffs to conduct

limited discovery as to the convenience of an alternative venue allegations, which would be

conducted expeditiously and diligently.

II.      Plaintiffs Seek Limited Discovery In The Form Of Interrogatories.

         Plaintiffs seek to conduct limited discovery pertaining to venue in the form of

interrogatories. The parties have conferred and agreed to the following, limited interrogatory topics,

subject to an agreed-upon protective order:




                                                    4
29297860.v1
     Case: 1:20-cv-07391 Document #: 23 Filed: 03/17/21 Page 5 of 7 PageID #:109



         (1)   The residence of the witnesses identified in Paragraph 2 of Yanfeng (“Chris”) Xu’s

               Affidavit. Dkt. #16, Exhibit A. Although Paragraph 2 states that “except as noted

               herein.,” all of the identified individuals are residents of Gwinnett County, Georgia

               or work at qMenu’s office in Gwinnett County, the Affidavit does not identify any

               alternative residence locations. Id.

         (2)   The knowledge of each of the witnesses identified in Paragraph 2 of the Affidavit

               with respect to the claims against qMenu, consistent with Fed. R. Civ. P. 26(a)(1)

               Initial Disclosures. Id.

         (3)   The identities and residence of any other anticipated witnesses not identified in the

               Affidavit, consistent with Fed. R. Civ. P. 26(a)(1) Initial Disclosures. See also Dkt.

               #16, p. 8 (“[S]ubstantially all of qMenu’s present and former employees who have

               knowledge of qMenu’s accessing of GMB accounts and interactions with putative

               class members, are located in or have business activities in Gwinnett County,

               Georgia.”).

         (4)   The identification of documents physically located in Georgia:

               (a)     Books and Business Records:

                       (i)     Identification of books and business records physically located in

                               Georgia in contrast to those stored on the cloud;

                       (ii)    For books and business records physically located in Georgia, the

                               format such books and business records are stored in, and an

                               understanding of why such books and business records cannot be

                               produced via PDF and/or another commonly used and accepted

                               format; and




                                                      5
29297860.v1
       Case: 1:20-cv-07391 Document #: 23 Filed: 03/17/21 Page 6 of 7 PageID #:110



                        (iii)   An understanding of why cloud-based books and business records

                                are only accessible from qMenu’s computers in Georgia.

                (b)     Telephonic Communication Logs and Recordings:

                        (i)     Identification of the format that the logs and recordings are stored in;

                                and

                        (ii)    For logs and recordings physically located in Georgia, an

                                understanding of why such logs and recordings cannot be produced

                                via PDF and/or another commonly used and accepted format.

         (5)    Information supporting qMenu’s assertion that it “is a small business with limited

                resources.” Dkt. #16, p. 1.

III.     The Parties Seek To Extend Deadlines For Responding to qMenu’s Motions.

         The parties further conferred and have agreed to the following, proposed deadlines for

responding to Defend qMenu’s ant’s motions:

         (1)    Plaintiffs to serve qMenu with limited interrogatories (as set forth above) within 7

                days of an Order on this Motion;

         (2)    qMenu shall answer Plaintiffs’ limited interrogatories within 30 days following

                counsel’s receipt of service by email of the discovery;

         (3)    Plaintiffs shall file their responses to qMenu’s Motion to Transfer Venue for Forum

                Non Conveniens and Motion to Dismiss for Failure to State a Claim and Motion to

                Strike Class Allegations within 30 days of Plaintiffs’ receipt of service by email of

                qMenu’s complete answers to Plaintiffs’ limited interrogatories; and

         (4)    qMenu shall file its replies to Plaintiffs’ responses within 21 days of ECF service of

                Plaintiffs’ responses.




                                                   6
29297860.v1
     Case: 1:20-cv-07391 Document #: 23 Filed: 03/17/21 Page 7 of 7 PageID #:111



         The parties also agree that Plaintiffs may seek leave of court to amend the Order to conduct

a limited deposition of Yanfeng (“Chris”) Xu concerning qMenu’s answers to Plaintiffs' limited

interrogatories.

                                          CONCLUSION

         WHEREFORE, for the reasons set forth herein, Plaintiffs respectfully request this Court

enter an Order granting Plaintiffs’ request for limited venue discovery in the form of interrogatories

and an extension of time to respond to qMenu’s pending motions, as set forth in Section III above.


DATE: March 17, 2021                   Respectfully submitted,

                                       GOLDBERG SEGALLA LLP

                                       By: /s/ Jonathan L. Schwartz
                                       One of the Attorneys for Obento Limited dba Chinese Menu
                                       Online and P&F, Inc. dba Happiness Restaurant, on behalf
                                       of itself and all others similarly situated

Jonathan L. Schwartz (ARDC #6287338)
Larry D. Mason (ARDC #6201602)
GOLDBERG SEGALLA LLP
311 South Wacker Drive, Suite 2450
Chicago, IL 60606
312-572-8411 / Fax: 312-572-8401
jschwartz@goldbergsegalla.com
lmason@goldbergsegalla.com




                                                  7
29297860.v1
